


110 HR 3751 IH: Farm and Ranch Stress Assistance

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3751
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. Boswell
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Consolidated Farm and Rural Development Act
		  to establish and provide for the administration of the Farm and Ranch Stress
		  Assistance Network.
	
	
		1.Short titleThis Act may be cited as the
			 Farm and Ranch Stress Assistance
			 Network Act of 2007.
		2.FindingsCongress finds that—
			(1)agriculture
			 continues to be highly stressful, subject to the vagaries of weather, changing
			 market conditions, and other factors beyond the control of agricultural
			 producers;
			(2)the suicide rate
			 of participants in the agricultural sector is twice as high as the rate of the
			 general population;
			(3)farmers, ranchers,
			 farm workers, and their families, and communities dependent on agriculture are
			 twice as likely as the general population to lack health insurance;
			(4)behavioral
			 healthcare providers are less available in agricultural regions; and
			(5)due to the factors
			 described in paragraphs (1) through (4), together with other factors,
			 participants in the agricultural sector constitute a health disparity group in
			 need of specialized behavioral health programs that are affordable, available
			 as needed, and culturally appropriate.
			3.Farm and Ranch
			 Stress Assistance NetworkSubtitle D of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1981 et seq.) is amended by adding at the end
			 the following:
			
				379E.Farm and Ranch
				Stress Assistance Network
					(a)DefinitionsIn this section:
						(1)CorporationThe
				term Corporation means AgriWellness, Inc., a nonprofit
				organization.
						(2)NetworkThe
				term Network means the Farm and Ranch Stress Assistance Network
				established under subsection (b)(1).
						(b)Network
						(1)EstablishmentAs
				soon as practicable after the date of enactment of this section, the Secretary,
				in cooperation with the Secretary of Health and Human Services, shall establish
				a network, to be known as the Farm and Ranch Stress Assistance
				Network.
						(2)PurposeThe
				purpose of the Network shall be to provide behavioral health programs to
				participants in the agricultural sector in the States of—
							(A)Iowa;
							(B)Kansas;
							(C)Minnesota;
							(D)Nebraska;
							(E)North
				Dakota;
							(F)South Dakota;
				and
							(G)Wisconsin.
							(3)AdministrationThe
				Secretary shall offer to enter into a contract with the Corporation under which
				the Corporation, in consultation with the Secretary, shall administer the
				Network.
						(c)Grant
				program
						(1)In
				generalIn administering the Network, the Corporation shall
				provide grants to States to carry out pilot projects to achieve the purpose of
				the Network.
						(2)TermThe
				term of a grant provided under this subsection shall be 2 years.
						(3)EvaluationNot
				later than 2 years after the date on which grants are provided under paragraph
				(1), the Corporation shall provide for a comprehensive third-party evaluation
				of, and submit to Congress a report describing the results of the evaluation,
				the extent to which the purpose of the Network has been achieved by each
				project that receives a grant under this subsection.
						(d)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this section for each of fiscal years 2008
				through
				2012.
					.
		
